Citation Nr: 1719905	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an upper gastrointestinal disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had service in the Marine Corps Reserves with a period of active duty for training (ACDUTRA) from July 1971 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In May 2015 and November 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  An upper gastrointestinal disorder was not shown to have been diagnosed either in service or within a year of service discharge; and the evidence fails to establish that the Veteran's currently diagnosed upper gastrointestinal disorder is etiologically related to service or his service connected PTSD.

2.  Hypertension was not shown to have been diagnosed either in service or within a year of service discharge; and the evidence fails to establish that the Veteran's currently diagnosed hypertension is etiologically related to service or his service connected PTSD.

3.  Erectile dysfunction was not shown to have been diagnosed either in service or within a year of service discharge; and the evidence fails to establish that the Veteran's currently diagnosed erectile dysfunction is etiologically related to service or his service connected PTSD.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an upper gastrointestinal disorder have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).
 
2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).

3.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also scheduled for a VA examination, but he failed to report for the examination.  The Veteran has not responded or explained in any way the reason for his failure to report to the examination.  Indeed, a letter regarding the scheduled examination was sent to the Veteran's last known address.  He thus is charged with awareness of the examinations under the presumption of regularity.  Woods v. Gober, 14 Vet. App. 214 (2000); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Clear evidence for rebuttal includes mailing to an incorrect address and mail returned as undeliverable.  Cross v. Brown, 9 Vet. App. 18 (1996); Piano v. Brown, 5 Vet. App. 25 (1993).  Additionally, Veteran was contact by telephone prior to the scheduled VA examination to confirm the appointment time and location.  Unfortunately, the Veteran failed to report for the scheduled VA examination.  The Board notes that the duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate in the development of his claim.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991); 38 C.F.R. § 3.655.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran filed his service connection claims for an upper gastrointestinal disorder, hypertension, and erectile dysfunction in November 2012, which were denied by a February 2013 rating decision.  The Veteran asserts that his upper gastrointestinal disorder, hypertension, and erectile dysfunction are secondary to his service-connected PTSD, which was granted service connection by an October 2015 rating decision. 

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

The Veterans STRs show he had normal blood pressure readings at his entrance and separation examinations.  On his medical history survey completed in conjunction with his separation physical the Veteran indicated that he did not have high or low blood pressure.  His blood pressure was 120/68 in July 1971, 108/68 in January 1972, and 128/78 in June 1974, and there was no suggestion of hypertension.   Furthermore, STRs do not show any complaints, symptoms, treatment, or diagnoses for an upper gastrointestinal disorder or erectile dysfunction

The first evidence of erectile dysfunction is not until May 2013.  The first evidence of hypertension is not until January 2015.  The first evidence of an upper gastrointestinal disorder is not until March 2015.  All of these diagnoses are well over forty years after his separation from service.  

As such, the record contains no diagnosis of an upper gastrointestinal disorder, hypertension, or erectile dysfunction either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  The Veteran has not argued to the contrary and instead argues that his upper gastrointestinal disorder, hypertension, and erectile dysfunction are due to his service-connected PTSD.  

Here, the record contains no evidence establishing that a diagnosis of upper gastrointestinal disorder, hypertension, or erectile dysfunction occurred in service, or during an applicable presumptive period.  At best, these disorders were first diagnosed in 2010s, over forty years after he separated from active service.

Because the evidence of record does not establish continuity of an upper gastrointestinal disorder, hypertension, or erectile dysfunction from service, a medical opinion is required to link the Veteran's upper gastrointestinal disorder, hypertension, or erectile dysfunction to either service or to a service connected disability.

The Veteran has not advanced any competent evidence to even suggest that his upper gastrointestinal disorder, hypertension, or erectile dysfunction are a result of either service or a service connected disability.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion such as diagnosing upper gastrointestinal disorder, hypertension, or erectile dysfunction or expounding on their etiology, including secondary service connection.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Here, the Veteran was diagnosed with an upper gastrointestinal disorder, hypertension, and erectile dysfunction, but service connection requires more than just the presence of a current disability.  Rather there must be competent (meaning that the evidence is provided by someone qualified by medical training or experience to provide the opinion) evidence linking the current disability to either active service or to a service connected disability.  This component of service connection is lacking in this case, and it is for that reason that the Veteran's claims are denied.

The Board notes that VA recognized that the nexus component was lacking in the Veteran's case and accordingly scheduled him for a VA examination.  Unfortunately, the Veteran failed to report to the examination.  In such cases, 38 C.F.R. § 3.655 provides that the claim for service connection should be rated based on the evidence of record.  Unfortunately, as explained above, the evidence of record simply did not link the claimed conditions to either the Veteran's active military service, or to a service connected disability.  Without the medical nexus there is no basis on the evidence of record to grant any of the claims.







ORDER

Service connection for an upper gastrointestinal disorder is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


